Exhibit 21 Subsidiaries of the Registrant Subsidiary Jurisdiction of Organization Applied Kehmaschinen GmbH Federal Republic of Germany Applied Sweepers Group Leasing (U.K.) United Kingdom Applied Sweepers Holdings. Limited United Kingdom Applied Sweepers International. Limited United Kingdom Floorep Limited United Kingdom Hofmans Machinefabriek Netherlands Nobles Floor Machines Limited United Kingdom Recumbrimientos Tennant, S. de R.L. de C.V. United Mexican States Servicios Integrados Tennant, S.A. de C.V. United Mexican States Sociedade Alfa Ltda. Federative Republic of Brazil Tennant Asia Pacific Holdings Private Ltd. Republic of Singapore Tennant Australia Pty Limited Australia Tennant B.V. Netherlands Tennant CEE GmbH Republic of Austria Tennant Cleaning Systems and Equipment (Shanghai) Co., Ltd. People’s Republic of China Tennant Cleaning Systems India Private Limited Republic of India Tennant Company Minnesota Tennant Company Far East Headquarters PTE LTD Republic of Singapore Tennant Europe B.V. Netherlands Tennant Europe N.V. Belgium Tennant France S.A. French Republic Tennant GmbH & Co. KG Federal Republic of Germany Tennant Holding B.V. Netherlands Tennant Holdings LLC Minnesota Tennant International Holding B.V. Netherlands Tennant N.V. Netherlands Tennant Netherland Holding B.V. Netherlands Tennant New Zealand Ltd. New Zealand Tennant Portugal E. de L., S.U., L. da Portuguese Republic Tennant SA Holdings LLC Minnesota Tennant Sales & Service Canada ULC British Columbia, Canada Tennant Sales and Service Company Minnesota Tennant Sales and Service Italy S.R.L. Republic of Italy Tennant Sales and Service Scandinavia ApS Kingdom of Denmark Tennant Sales and Service Spain, S.A. Kingdom of Spain Tennant Scotland Limited United Kingdom Tennant Sverige AB Kingdom of Sweden Tennant UK Cleaning Solutions Limited United Kingdom Tennant UK Limited United Kingdom Tennant Uruguay S.A. Eastern Republic of Uruguay Tennant Ventas & Servicios de Mexico, S.A. de C.V. United Mexican States Tennant Verwaltungs-gesellschaft GmbH Federal Republic of Germany Walter-Broadley Machines Limited United Kingdom Walter-Broadley Limited United Kingdom
